PER CURIAM.
In accordance with the opinion and judgment of the Supreme Court of Florida in the above styled cause filed July 31, 1973 (281 So.2d 297), the prior opinion and judgment of this court (258 So.2d 475) is hereby modified as directed by the said opinion and judgment of the Supreme Court of Florida and, except as modified, is adhered to. The final judgment of the trial court is affirmed in part and reversed in part and the cause is remanded to the trial court with directions to make a specific finding of the amount of petitioners’ loss in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).